Atkinson, J.
Where the trial judge, in his charge to the jury, while giving certain instructions as to admissions, inadvertently used the name of a witness, where he intended to use the name of another person not a witness, and granted a new trial upon the ground that the jury might have been misled by such confusion of names, this court will not control his discretion in granting a new trial, unless the verdict be demanded by the evidence. In this case the evidence being conflicting, the discretion of the judge in granting a new trial will not be disturbed. Judgment affirmed..